EXHIBIT 10.1

 



FIRST AMENDMENT TO THE CONSULTING AGREEMENT

 

This First Amendment to the Consulting Agreement (this “Amendment”) is made and
effective as of March 28, 2013, by and between MusclePharm Corporation, a Nevada
corporation (the “Company”), and Melechdavid, Inc. (the “Consultant”).

 

WHEREAS, the Company and the Consultant desire to amend the compensation
provisions set forth in the Consulting Agreement dated July 12, 2012, between
the Company and the Consultant (the “Original Agreement”) and as amended (the
“Amended Agreement”);

 

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, the parties hereto, intending to be legally bound,
agree as follows:

 

1.          Definitions. Capitalized terms used and not defined in this
Amendment have the respective meanings assigned to them in the Original
Agreement.

 

2.          Amendment to SECTIon 2(a) of the ORiginal Agreement. Section 2(a) of
the Original Agreement shall be amended by adding the following after the last
sentence in Section 2(a):

 

“In no event shall the Consultant be entitled to receive more than 570,000
shares of common stock, $0.001 par value per share (“Common Stock”), of the
Company, after giving effect to the 1-for-850 reverse stock split of the Common
Stock effected by the Company on November 26, 2012.”

 

3.          ISSUANCE OF COMPENSATION SHARES. In satisfaction of the Company’s
obligation to the issue the Compensation Shares to Consultant, the Company
issued an aggregate of 341,247 shares (the “March Shares”) of Common Stock on
March 29, 2013. The Company and the Consultant agree that the March Shares
vested and were earned on the dates and in the amounts set forth on Schedule I
hereto.

 

4.          ISSUANCE OF REMAINING COMPENSATION SHARES. The Company and the
Consultant agree that within five business days of the date of this Amendment,
the Company shall issue 228,753 shares of Common Stock (the “April Shares” and
with the March Shares, the “Shares”) to the Consultant as full satisfaction of
the Company’s obligations under the Amended Agreement.

 

5.          REGISTRATION RIGHTS FOR CERTAIN SHARES. The Company agrees that the
Consultant shall be entitled to identical registration rights with respect to
the Shares in connection with the registration of the shares of Common Stock
issued under the Subscription Agreement dated March 28, 2013, between the
Company and certain investors.

 

6.          WAIVER; Release and Acknowledgment of No Obligations Due.

 

(a)Upon receipt of the April Shares, the Consultant for itself and its heirs,
affiliates, employees, agents, successors and assigns, individually and in the
collective, hereby acknowledges, affirms, represents and warrants to the Company
and its affiliates and subsidiaries and each of their respective partners,
directors, officers, members, managers, employees, representatives, agents,
successors and assigns, that except as set forth in this Amendment, no shares of
Common Stock, no money or other property or assets are now or will hereafter
become due or payable to Consultant, its affiliates, agents, employees,
successors or assigns in any capacity by the Company or its affiliates nor are
there any other sums due to Consultant, its affiliates, agents, employees,
successors or assigns from the Company and its affiliates, employees, agents,
successors and assigns.

 



 

 

 

 

(b)Upon receipt of the April Shares, the Consultant, as of the issuance date of
the April Shares, for itself and its affiliates, agents, employees, heirs,
successors and assigns, hereby waives, releases, covenants not to sue, and
forever discharges the Company and the Company’s subsidiaries, their related
entities, partners, affiliates, officers, directors, employees, managers,
members, agents, heirs, successors, and assigns (the “Company Releasees”) from
any and all claims, known or unknown, that Consultant or its affiliates, agents,
employees, successors or assigns, has or may have against the Company Releasees
(or any of them) from the beginning of time up to and including the date of this
Amendment.

 

(c)Upon receipt of the April Shares, the Consultant acknowledges that the
obligations of the Company under this Amendment are in full, final and complete
settlement, discharge, accord and satisfaction of the Company’s and any of the
Company Releasees’ obligations to Consultant and its affiliates, agents,
employees, successors and assigns under the Amended Agreement.

 

7.          GOVERNING LAW. This Amendment shall be governed by, construed in
accordance with and enforced under the internal laws of the State of New York.
The venue for any legal proceedings in connection with this Amendment shall be
in the federal or state courts located in the City of New York, State of New
York.

 

8.          ENTIRE AGREEMENT. This Amendment contains the entire agreement of
the parties hereto in regard to the subject matter hereof and may only be
changed by written documentation signed by the party against whom enforcement of
the waiver, change, modification, extension or discharge is sought. This
Amendment supersedes all prior written or oral agreements by and among the
Company or any of its subsidiaries or affiliates and Consultant or any of its
affiliates.

 

9.          SECTION HEADINGS. Headings contained herein are for convenient
reference only. They are not a part of this Amendment and are not to affect in
any way the substance or interpretation of this Amendment.

 

10.         SURVIVAL OF PROVISIONS. In case any one or more of the provisions or
any portion of any provision set forth in this Amendment should be found to be
invalid, illegal or unenforceable in any respect, such provision(s) or
portion(s) thereof shall be modified or deleted in such manner as to afford the
parties the fullest protection commensurate with making this Amendment, as
modified, legal and enforceable under applicable laws. The validity, legality
and enforceability of any such provisions shall not in any way be affected or
impaired thereby and such remaining provisions in this Amendment shall be
construed as severable and independent thereof.

 

11.        BINDING EFFECT. This Amendment is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns,
subject to the restriction on assignment contained in Section 10 of the Original
Agreement.

 

12.        ATTORNEYS’ FEES. The prevailing party in any legal proceeding arising
out of or resulting from this Amendment shall be entitled to recover its costs
and fees, including, but not limited to, reasonable attorneys' fees and post
judgment costs, from the other party.

 

13.        AUTHORIZATION. The persons executing this Amendment on behalf of the
Company and Consultant hereby represent and warrant to each other that they are
the duly authorized representatives of their respective entities and that each
has taken all necessary corporate or partnership action to ratify and approve
the execution of this Amendment in accordance with its terms.

 

14.        COUNTERPARTS. This Amendment may be executed in counterparts, each of
which is deemed an original, but all of which constitutes one and the same
agreement. Delivery of an executed counterpart of this Amendment electronically
or by facsimile shall be effective as delivery of an original executed
counterpart of this Amendment.

 

[Signature Page on Follows]

2

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

    Company:     MusclePharm Corporation                     By: /S/ Brad J.
Pyatt     Name: Brad J. Pyatt     Title: Chief Executive Officer and President

 

 

 

 

    Consultant:     Melechdavid, Inc.                     By: /S/ Mark E.
Groussman     Name: Mark E. Groussman     Title: President

 

 

 



 

